Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed November 20, 2020 has been entered.  Claims 1-20 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed September 03, 2020. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Jomy Methipara on February 10, 2020.
The application has been amended as follows: 
In Claim 1, line 16 the limitation “are removed to expose the needle” is amended to “are configured to be removed to expose the needle”. 
In Claim 4, line 13 the limitation “when one a selected” is amended to “when a selected needle”.
In Claim 4, line 16 the limitation “are removed to expose the needle” is amended to “are configured to be removed to expose the needle”. 
In Claim 5, line 13 the limitation “when one a selected” is amended to “when a selected needle”.
In Claim 5, lines 16 the limitation “are removed to expose the needle” is amended to “are configured to be removed to expose the needle”. 
In Claim 11, line 5 the limitation “is engaged” has been amended to “are engaged”. 

Response to Arguments
Applicant’s arguments, see page 9-12, filed September 20, 2020, with respect to claims 1-3 and 6-18 have been fully considered and are persuasive.  The 35 U.S.C. § 103(a) rejection of claims 1-3 and 6-18 as allegedly being obvious over U.S. Patent App. Pub. 2012/0041373 to Bruehwiler in view of U.S. Patent App. Pub. 2017/0304556 to Carpenter and further in view of U.S. Patent App. Pub. 2012/0041390 to Spool has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowance:
Regarding claim 1, the closest prior of record is U.S. Patent App. Pub. 2012/0041373 to Bruehwiler.  Bruehwiler teaches an attachable needle assembly (Fig. 5) with a spike (144) and a needle guide (124) enclosing a septum (132, 136) with a plurality of needles (128) disposed in the septum and a plurality of sterility barriers (Fig. 52, 504) corresponding to and enclosing each needle, wherein when a selected needle of the plurality of needles is drawn out of the needle guide for use from a first position to a second position, the selected needle enters into fluid communication with the septum chamber of the needle assembly.  Bruehwiler is silent regarding each sterility barrier corresponding to and having an integrated peel tab, each wrapped around a portion of the needle guide, wherein the sterility barrier and integrated peel tab are configured to be removed when a selected needle is drawn out of the needle guide. 

Regarding claim 4, the closest prior of record is U.S. Patent App. Pub. 2012/0041373 to Bruehwiler.  Bruehwiler teaches an attachable needle assembly (Fig. 5) with a spike (144) and a needle guide (124) enclosing a septum (132, 136) with a plurality of needles (128) disposed in the septum and a plurality of sterility barriers (Fig. 52, 504) corresponding to and enclosing each needle, wherein when a selected needle of the plurality of needles is drawn out of the needle guide for use from a first position to a second position, the selected needle enters into fluid communication with the septum chamber of the needle assembly.  Bruehwiler is silent regarding each sterility barrier corresponding to and having an integrated peel tab, each wrapped around a portion of the needle guide, wherein the sterility barrier and integrated peel tab are configured to be removed when a selected needle is drawn out of the needle guide, wherein the plurality of integrated peel tabs includes at least one large peel tab and a 
U.S. Patent App. Pub. 2012/0041381 to Raj teaches a needle storage container (Fig. 24) comprising a plurality of needles wherein each needle has a corresponding sterility barrier (Fig. 29, element 751) and a corresponding integrated peel tab (753), each integrated peel tab wrapped around a portion of the needle guide (Fig. 27, 785) wherein the sterility barrier and integrated peel tab are configured to be removed to expose the needle, but is silent regarding wherein the plurality of integrated peel tabs includes at least one large peel tab and a plurality of small peel tabs, the large peel tab is greater in surface area than each of the plurality of small peel tabs, and the large peel tab is wrapped over the plurality of small peel tabs.  Therefore, the claimed structures cannot be found in or rendered obvious over the prior art in combination with the other claimed structures. 
Regarding claim 5, the closest prior of record is U.S. Patent App. Pub. 2012/0041373 to Bruehwiler.  Bruehwiler teaches an attachable needle assembly (Fig. 5) with a spike (144) and a needle guide (124) enclosing a septum (132, 136) with a plurality of needles (128) disposed in the septum and a plurality of sterility barriers (Fig. 52, 504) corresponding to and enclosing each needle, wherein when a selected needle of the plurality of needles is drawn out of the needle guide for use from a first position to a second position, the selected needle enters into fluid communication with the septum chamber of the needle assembly.  Bruehwiler is silent regarding each sterility barrier corresponding to and having an integrated peel tab, each wrapped around a portion of the needle guide, wherein the sterility barrier and integrated peel tab are configured to be removed when a selected needle is drawn out of the needle guide, and a first integrated peel tab of a first needle is wrapped over the needle guide, at least a portion of a second integrated peel tab of an adjacent second needle is wrapped over the first integrated peel tab and the needle guide; and a remaining plurality of integrated tabs is sequentially wrapped over an adjacent wrapped integrated peel tab to define the order of use upon operation. 

Regarding claim 18, the closest prior of record is U.S. Patent App. Pub. 2012/0041373 to Bruehwiler.  Bruehwiler teaches a method of operating an attachable needle assembly on a medication delivery pen, the method comprising: piercing a reservoir septum of the medication delivery pen with a spike; engaging the medication delivery pen with a needle guide that is secured to the spike; establishing fluid communication between the spike and a septum chamber of a septum of the needle assembly; disposing a plurality of needles in the septum of the needle assembly; enclosing each of the plurality of needles with a sterility barrier, wherein when a selected needle of the plurality of needles is drawn out of the needle guide for use from a first position to a second position, the selected needle enters into fluid communication with the septum chamber of the septum of the needle assembly.  Bruehwiler is silent regarding providing an integrated peel tab to each of the sterility barriers, and wrapping each of the integrated peel tabs around a portion of the needle guide, wherein the sterility barrier and the integrated peel tab of the selected needle are removed to expose the needle. 
U.S. Patent App. Pub. 2012/0041381 to Raj teaches providing an integrated peel tab (Fig. 29, 753) to each of the sterility barriers (Fig. 29, element 751) and wrapping each integrated peel tab 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 7:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783